STATE OF VERMONT
SUPERIOR COURT                                                       ENVIRONMENTAL DIVISION
Vermont Unit                                                            Docket No. 43-3-14 Vtec


Kodis Second Story Addition Application                            DECISION ON MOTION



        Rebecca Kodis (“Applicant”) appeals the denial of her application for a permit to add a
second story to her single-family dwelling at 14 High Street in the Town of Bristol, Vermont
(“Town”). In connection with her appeal, Applicant filed a seven-part Statement of Questions,
presenting legal issues generally related to whether the vertical expansion of her dwelling is
permissible under the Town of Bristol Zoning Regulations. In response, the Town filed a motion
for summary judgment as to all of Applicant’s Questions.
        The parties have agreed that there is no dispute as to the facts relevant and material to
Applicant’s Questions. The Town’s summary judgment motion is therefore ripe for our review.
        Applicant is assisted in this appeal by her attorney, Marc E. Wiener, Esq. The Town is
assisted in this appeal by its attorney, James W. Runcie, Esq.
                                             Factual Background
        For the sole purpose of putting the pending motion into context, the Court recites the
following facts, all of which the parties represent are undisputed:
1.      In August 2013 Applicant Rebecca Kodis purchased land and improvements at 14 High
Street in the Town of Bristol, Vermont. Her property is located on the eastern side of High
Street within the Town’s High Density Residential Zoning District (“HDR District”).
2.      Applicant’s property is an undersized lot that contains 0.07± acres. The Town of Bristol
Zoning Regulations (“Regulations”) direct that newly-created lots in the HDR District that host a
single family dwelling must be at least 12,000 square feet in size, which equates to 0.275 of an
acre. Regulations § 1009(C).1

1
   The Town filed a copy of the Regulations with its summary judgment motion, marked as Appendix A. We
calculated that 12,000 sq. ft. equals 0.275 of an acre, based upon the estimate that there is 43,560 sq. ft. in an
acre. Applicant represented that her property contains 0.07 of an acre on her application, a copy of which the
Town attached to its motion as Appendix C. We understand that 0.07 of an acre equates to about 3,050 sq. ft.

                                                        1
3.     At the time of purchase, Applicant’s property contained a single-story dwelling (“original
structure”) that was constructed prior to the adoption of the Town Zoning Regulations. The
original structure was located 6 feet from the southern (side) property line and 11 feet from the
eastern (rear) property line.
4.     The Regulations, adopted in 2006, establish 10 foot side-yard and 25 foot rear-yard
setback minimums for single family dwellings in the HDR District. See Regulations § 1009(C).
5.     After acquiring her property, Applicant demolished the original structure and applied for
two zoning permits. Her first permit application sought approval for the re-construction of a
single-family dwelling within the original structure’s footprint (“Permit Application #13.73”);
her second application sought approval for the addition of a second story (“Permit Application
#13.74”). As proposed, the second story addition would exceed the height of the original
structure by 10 feet, but would remain within the original structure’s footprint, thereby
continuing to encroach into the side- and rear-yard setback areas. The added height of the
proposed addition was to accommodate a second story of living space. See Appendix C at 3.
6.     The Town of Bristol Zoning Administrator (“Administrator”) granted Permit #13.73 as a
replacement of a pre-existing, non-conforming structure, since the Regulations allow a non-
conforming structure to be “re-established” within one year of the original structure’s
demolition. See Regulations § 512(2).
7.     However, the Administrator denied Permit Application #13.74, after having concluded
that the proposed second story addition constituted an unauthorized expansion of a non-
conforming structure, in violation of Regulation § 512(4).
8.     Applicant appealed the denial of Permit Application #13.74 to the Town of Bristol Zoning
Board of Adjustment (“ZBA”). In connection with her appealed application, Applicant sought
two approvals: (a) to be allowed to enlarge a non-conforming structure pursuant to Regulation
§ 512(4), and (b) to be granted a variance from the specific requirements itemized in § 512(4).
9.     On January 14, 2014 the ZBA held a duly warned hearing on the appealed permit
application and request for a variance. The ZBA denied both the permit application and the
variance request on February 26, 2014. A copy of the DRB’s notice of decision was filed with
the Town motion as Appendix F.


                                                2
10.    Applicant thereafter filed a timely appeal with this Court.

                                             Discussion
       In the present motion for summary judgment, the Town asks the Court to deny
Applicant’s application as a matter of law because the proposed second story is impermissible
under Regulations § 512(4). The Town asks the Court to hold that the vertical expansion of a
non-conforming structure increases the non-conformity of the structure and therefore
impermissibly increases the non-compliance of that structure; such non-compliance is expressly
prohibited by Regulations § 512(4)(c). The Town also asks the Court to deny Applicant’s
request for a variance as a matter of law under Regulations § 342 because it is possible to
develop the lot without increasing the non-conformity with the Regulations, making a variance
unnecessary for the reasonable use of the property. We do not address this second legal issue
because Applicant did not raise it in her Statement of Questions.

I.     Standard of Review
       A moving party is entitled to summary judgment upon a showing that “there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” V.R.C.P. 56(a); V.R.E.C.P. 5(a)(2). We must “accept as true the [factual] allegations made
in opposition to the motion for summary judgment” and give the non-moving party the benefit
of all reasonable doubts and inferences. Robertson v. Mylan Labs., Inc., 2004 VT 15, ¶ 15, 176
Vt. 356 (internal citation omitted); see V.R.C.P. 56(c) (laying out summary judgment
procedures). In considering a motion for summary judgment, we do not “make findings on
disputed factual issues.” Blake v. Nationwide Ins. Co., 2006 VT 48, ¶ 21, 180 Vt. 14.
       When considering the legal issues presented in this appeal, we are reminded that we
must interpret a zoning ordinance using the general rules of statutory construction. In re
Appeal of Trahan, 2008 VT 90, ¶ 19, 184 Vt. 262. We will “construe words according to their
plain and ordinary meaning, giving effect to the whole and every part of the ordinance.” Id.
Where the plain meaning of the ordinance is clear it must be enforced and no further
interpretation is necessary. Vermont Alliance of Nonprofit Orgs. v. City of Burlington, 2004 VT
57, ¶ 6, 177 Vt. 47 (citing Hill v. Conway, 143 Vt. 91, 93 (1983)).



                                                  3
         The pending appeal raises two questions regarding the addition of a second-story within
the footprint of an existing non-conforming structure.            The appeal challenges the ZBA
determination that the addition of 10-feet to the height of a single-story dwelling located
partially within the side- and rear-yard setback increases the structure’s non-compliance with
the Regulations, or, in the alternative, creates a greater nuisance or detriment, and is therefore
impermissible under §§ 512(4)(c) and 512(4)(a).         The appeal also questions whether the
addition of a second-story changes the setback of the non-conforming structure and/or the
structure’s side or rear line under § 130. We address the latter questions first.

II.      Questions 1, 2 and 3 – Setback and Side-Line
         Questions 1, 2, and 3 ask whether the addition of a second-story affects the structure’s
setback and lot-lines, defined in Regulations § 130. Question 1 asks whether the addition of a
second-story changes the structure’s setback, and Questions 2 and 3 ask whether the addition
of a second-story changes the structure’s side- and rear-lines.
         As stated above, we interpret zoning ordinances using the general rules of statutory
construction. In re Appeal of Trahan, 2008 VT 90, ¶ 19, 184 Vt. 262. Considering the plain
meaning of § 130, which defines “setback” as the “[d]istance between buildings and property
lines,” and “lot line” as the “[p]roperty lines bounding a lot,” we find nothing to support a
finding that an addition to the height of a non-conforming structure affects or alters the
setback or the lot lines. However, for the reasons detailed below, we conclude that our
determination that while Applicant’s proposed expansion of her home does not move the
setback, that fact is not dispositive of the central question of whether Applicant’s proposed
expansion conforms to the Regulations. The fact that the setback lines themselves do not
change with the addition of the second story is not dispositive of the central question: whether
Applicant’s proposed second story addition within the setback is permissible under Regulations
§ 512.

III.     Questions 4 through 7 – Movement, Extension, or Enlargement of a Non-conformity
         Questions 4, 5, 6, and 7 address the addition of a second-story under the criteria listed
in § 512(4). Questions 4 and 5 ask whether, when non-conformity is based on a structure’s
presence within the setback, the addition of a second-story within the existing footprint

                                                 4
increases the structure’s non-compliance in violation of § 512(4)(c). Questions 6 and 7 ask
whether, even if the alterations do not increase a structure’s degree of non-compliance, they
create a greater nuisance or detriment in violation of § 512(4)(a).
       Because it is the “ultimate goal” of municipal zoning regulations “to gradually eliminate
non-conforming uses,” the expansion of a non-conforming structure must be carefully limited.
In re Smith, 2006 VT 33, ¶ 10, 179 Vt. 636 (mem.). Section 512, which authorizes the indefinite
continuation of any non-conformity in certain situations, provides these limits. Relevant to this
appeal, § 512(4) restricts the movement, extension, or enlargement of a non-conforming
structure. According to the plain language of § 512(4), such alterations are permissible if they
satisfy three factors, listed therein. Section 512(4)(a) requires a finding that alterations would
not create a greater nuisance or detriment; § 512(4)(b) requires a finding that alterations are
consistent with the Town Plan; and § 512(4)(c) requires a finding that alterations would not
increase the non-conforming structure’s non-compliance with the Regulations. Regulations
§ 512(4)(a)–(c). If a proposed alteration to an existing non-conformity fails to meet any one of
these standards, the application must be denied.
       The Town argues that Applicant’s proposed second-story addition would increase the
structure’s non-compliance with the Regulation’s setback requirements by increasing the
structure’s volume within the setback. The Town asserts that because Applicant’s single-story
dwelling is non-conforming due to its presence within the setback—extending 4 feet into the
side-yard setback and 14 feet into the rear-yard setback—a second-story addition would
increase the volume of the building within the setback, thereby increasing the structure’s non-
compliance.
       Applicant offers two legal theories to support her assertion that a second-story addition
would not increase her home’s non-conformity. First, Applicant asserts that the second-story
would not increase non-compliance because it would add height, but not width, to the existing
structure, and that the addition of 10 feet to the height of the structure would not affect its
compliance with the 35-foot height limit in the HDR District. See Regulations § 1009(C).
Second, Applicant argues that a trial is necessary because of an alleged inconsistency within the
Regulations. Applicant asserts that there is an issue of material fact regarding whether the


                                                5
Regulations treat side- and rear- yard “minimums,” as that term is used in § 1009(C), differently
from front yard setbacks.
        Addressing Applicant’s first argument, we consider the plain language of § 512(4)(c).
Section 512(4)(c) clearly renders impermissible the extension or enlargement of a non-
conforming structure that increases the structure’s non-compliance with the Regulations. The
addition of a second-story, which would add 10 feet to the height of the existing non-
conforming structure but not extend any further into the setback than the original footprint,
would increase the total volume of the structure within the setback. An increase in the total
volume within the setback increases the structure’s non-compliance with the Regulation’s
setback requirements.
        We have addressed this same issue in a number of prior appeals. See In re Berger &
Katz, No. 119-7-10, slip op. at 15 (Vt. Super. Ct. Envtl. Div., March 7, 2013) (Durkin, J.) (holding
that alterations to a non-conforming structure’s porch, located in the setback, that creates an
enclosed space in the same footprint as the porch increases the degree of non-compliance by
expanding the square footage within the setback);2 In re Appeal of Tucker, No. 123-7-98 Vtec
(Vt. Envtl. Ct. Aug. 2, 1999)(Wright, J.); aff'd No. 1999-399 (Vt., Mar. 10, 2000) (unpublished
mem.) (three-justice panel) (finding that authorization for a one-story building in the setback
does not authorize expansion to two stories); and Appeal of Keough, No. 244-11-02, slip op. at
1 (Vt. Envtl. Ct. Mar. 11, 2003) (Wright, J.) (“[A]n increase in height within the setback area
would be considered an expansion of the existing nonconformity, even if it did not extend
beyond the existing footprint.”).
        Most recently, our Supreme Court concluded that an increase in volume of a living
space, even when the structural increase doesn’t expand beyond a home’s existing footprint,
constitutes an impermissible expansion, when that expansion occurs within a designated
2
  Applicant attempts to distinguish our determination in Berger & Katz by noting that we initially denied summary
judgment in a pre-trial decision. See In re Berger & Katz, No. 119-7-10 (Vt. Super. Ct. Envtl. Div. May 30, 2012)
(Durkin, J.). But Applicant is mistaken in two respects. First, the summary judgment we declined to grant was a
request from the applicants to rule that their expansion was allowable as a matter of law. Id. at 6. Second, we
reserved our judgment on the propriety of applicants’ proposed expansion until trial because the applicable zoning
ordinance allowed for a reduction in the established setback. Id. We find no such option in the Bristol Zoning
Regulations. But even when considering the pre-trial motions in Berger & Katz, we concluded that if an existing
deck that encroached into a setback was converted into a two-story interior living space, the improvements
constituted an impermissible expansion of a non-conformity. Id.

                                                        6
setback area.    In re Carrigan Cond. Use and Cert. of Compliance, 2014 VT 125 at ¶ 34
(concluding that the enclosure of a deck within the footprint of the existing deck increased the
volume of the structure and therefore increased the degree of non-compliance with the
applicable rear yard setback). Much like the Carrigans increased the “volume” of their living
space by enclosing their pre-existing deck, Applicant here seeks to increase the volume of her
living space by adding a second floor to her home. Because each expansion is occurring within
a setback, each must be regarded as an expansion of a non-conformity. Such expansions are
not permitted in Bristol under Regulation § 512(4)(c).
       Addressing Applicant’s second argument, we consider the plain language of § 1009(C).
Section 1009(C) sets forth the district specific regulations in the HDR District. Among the
specific regulations, § 1009(C) establishes front, rear, and side-yard setback minimums for
single-family dwellings. Reading down the list, from top to bottom, subsection (C) establishes a
“front yard setback minimum” of 40-feet, a “rear yard minimum” of 25-feet, and a “side yard
minimum” of 10-feet. An asterisk accompanies each descriptor, referring the reader to a
paragraph at the bottom of the page. This paragraph authorizes, in part, deviations from these
limits for “[f]ront yard, side-yard and rear-yard setback requirements for barns, garages, sheds,
open porches or decks . . . .”
       Applicant argues that it is not clear that the “rear yard minimum” and “side yard
minimum” in subsection (C) are treated the same as the “front yard setback minimum” and that
there is a dispute of fact on this issue sufficient to preclude summary judgment. We disagree.
The language of §1009(C), taken in its entirety, clearly establishes front, rear, and side yard
setback minimums. We understand this to be the only logical reading of § 1009(C). We have
not been able to discern an alternate reading of this Section and Applicant offers no other
reading for us to entertain. We therefore reject Applicant’s second legal argument, conclude
that the language of § 1009(C) is clear, and conclude that there is no disputed factual issue
created by this language.
       For the reasons stated above, we conclude that Applicant’s proposed addition of a
second-story is impermissible under § 512(4)(c) because it will constitute an increase in the
structure’s non-compliance with the Regulation’s setback requirements.


                                                7
       Because the failure to satisfy any one of the criteria under § 512(4) renders an
expansion or enlargement of a non-conforming structure impermissible, the Court declines to
address Questions 6 and 7, regarding § 512(4)(a).

                                          Conclusion
       The Town’s Regulations authorize the indefinite continuation of a non-conforming
structure, but establish three criteria when considering the propriety of an extension or
enlargement of such a structure. While Applicant is entitled to demolish and rebuild her
original one-story, single family structure within one year, she must do so within the bounds of
§ 512(4). Alterations may only be permissible if they do not create a greater nuisance or
detriment, are not inconsistent with the Town Plan, and do not increase the non-conforming
structure’s non-compliance with the Regulations. Regulations § 512(4)(a)-(c). Because the
addition of a second-story within the footprint of the non-conforming structure would expand
the structure’s square footage within the setback, it would increase the structure’s non-
compliance with the setback requirements in § 1009. For this reason, we conclude that
Applicant’s proposed second-story addition is impermissible under § 512(4)(c) and that the
Town’s motion for summary judgment must be GRANTED.
       Because our determinations here result in a denial of the pending application, this
Decision concludes the pending matters before this Court. A Judgment Order accompanies this
Decision.


Electronically signed in Newfane, Vermont on December 19, 2014, pursuant to V.R.E.F. 7(d).




________________________________
Thomas S. Durkin, Judge
Environmental Division




                                               8